Title: To Thomas Jefferson from John Bird, 3 August 1802
From: Bird, John
To: Jefferson, Thomas


          
            Sir,
            New Castle 4th. Augt. 1802
          
          I had the Honor to write you on the 10th. ultimo—Stateing my application for the Office of Collector of the Customs for the District of Delaware, in case a vacancy should happen, by the removal, or resignation of the present officer—: To which be pleased to refer.
          In that Letter I took the Liberty to recommend your Excellency to Governor Hall, and C: A: Rodney Esquire, for information, with respect to who, and what I am. But, as I am apprehensive that those Gentlemen left Washington, before my Letter arrived, I now Sir, take the Liberty to refer you to the Inclosed Document from Archd: Alexander, Esquire, and to Geo. Read, Esqr.—who will also write you on the same Subject in a few days—which I hope may prove satisfactory.
          If however, I should not succeed in obtaining this appointment; and some other Person should be more fortunate than myself—Notwithstanding something like chagrin may be the consequence, yet I shall be content, and not speak evil of presidential favours.
          There is yet another office, which I am informed will be vacant ere long—to wit “Commissioner of Loans”—If I should fail in the first—I shall have no objection, if thought Competint, to supply the Vacancy which will happen in the latter.
          I have the Honor, to be with much consideration and respect, Your Obt. and Very Hbl Servant
          
            Jno; Bird
          
        